UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                            NO . 06-1925

                              RANDALL D. REIZENSTEIN , APPELLANT ,

                                                  V.


                                   JAMES B. PEAKE , M.D.,
                          SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans’ Appeals


      (Argued May 20, 2008                                         Decided     July 16, 2008 )



       Kenneth M. Carpenter, of Topeka, Kansas, for the appellant.

       Thomas E. Sullivan, with whom Paul J. Hutter, Acting General Counsel; R. Randall
Campbell, Assistant General Counsel; and Gayle E. Strommen, Deputy Assistant General Counsel;
were on the brief, all of Washington, D.C., for the appellee.

       Before HAGEL, LANCE , and DAVIS, Judges.

       HAGEL, Judge: This case is before the Court to resolve the question of whether 38 C.F.R.
§ 3.343(a), regarding the continuation of total disability ratings, applies when the Board of Veterans'
Appeals (Board) assigns staged ratings that include a temporary total disability rating and a
subsequent lower rating in the same decision.
       Randall D. Reizenstein, through counsel, appeals a March 7, 2006, Board of Veterans'
Appeals (Board) decision that (1) denied entitlement to an initial disability rating for post-traumatic
stress disorder in excess of 30% from November 7, 1996, to December 1, 1996; (2) granted a 50%
disability rating from December 2, 1996, to March 21, 1998; (3) granted a temporary total disability
rating from March 22, 1998, to May 5, 1999; and (4) denied a disability rating in excess of 30% from
May 6, 1999. R. at 1-17. For the reasons that follow, the Court will affirm the Board's March 2006
decision.
                                                      I. FACTS
          Mr. Reizenstein served on active duty in the U.S. Marine Corps from May 1968 to May 1970,
including service in Vietnam. R. at 2; see also R. at 116. He also served in the U.S. Army from
November 1974 to July 1977, and in the U.S. Navy from December 1980 to February 1981. Id.
          In October 1996, he filed a claim for VA compensation for post-traumatic stress disorder.
R. at 23. In December 1996, he underwent a VA "post-traumatic stress disorder exam," although
that examination focused mainly on his claim for a back condition. R. at 49-51. The examination
gave an "impression" of post-traumatic stress disorder. R. at 51. A private physician examined Mr.
Reizenstein in December 1996, at the request of VA, and gave a diagnosis of alcohol abuse, major
depression, and mixed personality disorder with antisocial features, and assigned a Global
Assessment of Functioning score of 50.1 R. at 48. Also in December 1996, another private
physician, again on referral from VA, examined Mr. Reizenstein and diagnosed chronic post-
traumatic stress disorder, and alcohol and polysubstance abuse, and assigned a Global Assessment
of Functioning score of 50, noting that the highest score in the past year was 75. R. at 57-59. In
August 1997, a VA regional office issued a rating decision in which it denied entitlement to VA
benefits because it found there was "no confirmed diagnosis of post-traumatic stress disorder." R.
at 116.
          In March 1998, Mr. Reizenstein was admitted to the Grand Junction, Colorado, VA medical
center "Psychiatry Service" with an "initial impression" of alcohol intoxication, hallucinations,
dysthymia,2 hypertension, and post-traumatic stress disorder. R. at 135. He remained in the hospital
for four days, and upon discharge was diagnosed with, among other conditions, alcohol dependence,
"post-traumatic stress disorder by history," dysthymia, and personality disorder. R. at 134. The
discharge report reveals "[h]allucinations, visual, with alcohol only; auditory with alcohol only."
Id. Mr. Reizenstein was assigned a Global Assessment of Functioning score of "current 31, highest
is a 41." Id.

          1
           A Global Assessment of Functioning score represents "the clinician's judgment of the individual's overall level
of functioning" and is "useful in planning treatment and measuring its impact[] and in predicting outcome." D IAGN O STIC
AN D S TATISTICAL M AN U AL O F M EN TAL D ISO RD ERS 30 (4th ed. 1994); see Richard v. Brown, 9 Vet.App. 266, 267 (1996).

          2
           Dysthymia is a disorder characterized by symptoms of mild depression. D O RLAN D 'S I LLU STRATED M EDICAL
D ICTIO N ARY 590 (31st ed. 2007).

                                                            2
       In August 1998, Mr. Reizenstein, through counsel, filed a Notice of Disagreement with the
August 1997 regional office decision. R. at 140-45.      In April 1999, the regional office issued a
rating decision granting service connection for post-traumatic stress disorder and assigning a 30%
disability rating effective November 7, 1996. R. at 153-56. The regional office stated that it was
resolving doubt about the origin of Mr. Reizenstein's condition in his favor. R. at 154-55. In June
1999, Mr. Reizenstein filed a Notice of Disagreement with the assigned disability rating. R. at 164-
66.
       In an October 1999 rating decision and an October 2000 Statement of the Case, the regional
office continued the 30% disability rating, and in June 2001, the Board denied entitlement to a higher
initial disability rating. R. at 178-80, 191-200, 246-54. Mr. Reizenstein appealed and, in October
2002, this Court granted a joint motion for remand in order for the Board to provide an adequate
discussion of Mr. Reizenstein's entitlement to staged ratings. R. at 258, 261.
       In May 2003, the Board remanded Mr. Reizenstein's claim for compliance with the Veterans
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (codified in part at 38 U.S.C.
§ 5103), as well as to afford Mr. Rezienstein a psychiatric examination to reconcile the conflicting
reports regarding the severity and nature of his psychiatric disorder. R. at 315-19.
       In May 2004, Mr. Reizenstein underwent a psychiatric examination performed by a private
physician at the request of VA. R. at 347-50. That physician had also examined Mr. Reizenstein
in December 1996. The examiner stated:
       [Mr. Reizenstein's] current [Global Assessment of Functioning score] [of 60] is now
       free of contributions from alcohol and drug abuse and reflects only the ongoing
       sequelae of the [post-traumatic stress disorder], which in his case is primarily social
       impairment. . . . Occupationally he is not impaired at all and in fact has held his
       current job for the last 16 years and maintains that he likes it and functions well at
       it. The social impairment is his tendency to remain withdrawn and really socialize
       primarily with other veterans. He tends to shop at night to avoid people and has had
       difficulty maintaining long term relationships given his past three divorces. . . . .

       Given the fortuitous coincidence that I had seen Mr. Reizenstein for Social Service
       [seven-and-a-half] years ago, it became evident on evaluating him on this occasion
       that he is slowly improving. Certainly much of this is due to getting a handle on his
       substance abuse problems. The symptomatology of [post-traumatic stress disorder]
       is now less intense and he has been able to get rid of war-related material that he had


                                                  3
       felt a need to expose himself to, and has stopped going out of his home armed since
       he does not feel as threatened during the day.

R. at 350.
       In December 2004, and again in July 2005, the regional office issued Supplemental
Statements of the Case denying entitlement to an initial disability rating in excess of 30%. R. at 356-
66, 400-02. Mr. Reizenstein appealed to the Board.
       In March 2006, the Board issued the decision on appeal in which it denied entitlement to an
initial disability rating in excess of 30%; granted a 50% disability rating from December 2, 1996, to
March 21, 1998; granted a temporary total disability rating from March 22, 1998, to May 5, 1999;
and denied a disability rating in excess of 30% from May 6, 1999. R. at 1-17. The Board granted
the temporary total disability rating because "when [Mr. Reizenstein] was admitted to the hospital
[in March 1998], it appears that [his] [Global Assessment of Functioning score] became more
severe." R. at 15. Further, the Board stated:
       Though the attendant treatment record does not indicate a discharge diagnosis of
       [post-traumatic stress disorder] and instead renders a primary diagnosis of alcohol
       dependence, it is noted that the May 2004 examination report did not exclude the
       possibility that the [Global Assessment of Functioning score] of 31 [in the hospital
       discharge report] was in part due to [his] [post-traumatic stress disorder]
       symptomatology.

Id. The Board therefore resolved any doubt in Mr. Reizenstein's favor and granted a temporary total
disability rating from March 22, 1998. Id. The Board next relied on a May 6, 1999, VA treatment
note to find that, as of that date, "the severity of symptomatology had abated." Id. Based on that
treatment note and records from that time forward, the Board determined that Mr. Reizenstein was
only entitled to a 30% disability rating from that date. R. at 15-17.
       On appeal, Mr. Reizenstein argues that the Board provided an inadequate statement of
reasons or bases for its assignment of disability ratings less than 100%, and for its assignment of an
effective date of March 22, 1998, for the 100% disability rating. Appellant's Brief (Br.) at 6.
Further, he argues that the Board reduced his temporary total disability rating without complying
with the requirements of 38 C.F.R. § 3.343(a) and failed to provide an adequate statement of reasons
or bases for this reduction. Appellant's Br. at 16. Mr. Reizenstein argues that the Court should grant


                                                  4
him a 100% disability rating from May 6, 1999, because there was no lawful basis for the Board to
reduce the total disability rating without prior compliance with the requirements of § 3.343(a).
Appellant's Br. at 28.
        In his brief, the Secretary states that Mr. Reizenstein's claim should be remanded because the
Board provided an inadequate statement of reasons or bases, in that it failed to address the
applicability of § 3.343(a). Secretary's Br. at 6. He argues that remand, rather than reversal, is the
appropriate remedy because reversal is only appropriate in a case of clear error, not, as here, where
the Board has failed to address all potentially applicable laws. Secretary's Br. at 7. At oral argument,
however, the Secretary clarified his position and argued that § 3.343(a) was not applicable in the
context of staged ratings.
        On May 27, 2008, after oral argument, the Court issued an order requesting a memorandum
of law from the Secretary regarding the regulatory history of § 3.343 and the Secretary's usual
practice in applying that regulation. The Secretary submitted a memorandum arguing that the
regulatory history demonstrates that § 3.343(a) was not intended to be applied to staged ratings and
that it was meant only to protect ratings that were already in effect from reduction without evidence
that the condition had improved. Secretary's Supplemental (Supp.) Memorandum (Mem.) at 1-5.
The Secretary contends that a temporary total disability rating like that at issue here is not "in effect"
for the purposes of § 3.343(a) because "the concept of a staged rating necessitates that some
incremental time periods are rated as less than total based on the evidence of record." Secretary's
Supp. Mem. at 5. The Secretary also asserts that it is the practice of VA to provide examinations
where a total rating has been in effect for a period of time and a reduction in rating is contemplated,
but that § 3.343(a) has not been applied in the context of staged ratings. Secretary's Supp. Mem. at
5-6. He argues that this practice is appropriate because § 3.343(a) is prospective in nature, whereas
staged ratings are retrospective, requiring the rating body to review evidence already of record to
determine the appropriate levels and durations of particular disability ratings. Secretary's Supp.
Mem. at 6. In support of this position, the Secretary has submitted a statement from Bradley Flohr,
Assistant Director of Policy for the Compensation and Pension Service. See Secretary's Supp. Mem.
Exhibit (Exh.) 3.




                                                    5
          In response, Mr. Reizenstein contends that the Secretary has not addressed the issue of
regulatory history raised by the Court in its May 27, 2008, order, because there is no regulatory
history regarding the applicability of § 3.343(a) to staged ratings. Specifically, Mr. Reizenstein
argues that staged ratings have only existed since this Court's decision in Fenderson v. West, 12
Vet.App. 119 (1999), and that VA has not taken any action in response to that decision. Appellant's
Supp. Mem. at 1-2. Therefore, Mr. Reizenstein asserts, the responsibility for interpreting § 3.343(a)
as it applies to staged ratings lies squarely with the Court. Appellant's Supp. Mem. at 2. Mr.
Reizenstein also argues that Mr. Flohr's two-paragraph statement regarding VA's practice in applying
§ 3.343(a) "raises more questions than it answers," and "invades the province of this Court," because
the matter is purely a question of law. Appellant's Supp. Mem. at 5.


                                            II. ANALYSIS
                      A. Applicability of 38 C.F.R. § 3.343(a) to Staged Ratings
          When a claimant is awarded service connection and assigned an initial disability rating,
separate disability ratings may be assigned for separate periods of time in accordance with the facts
found. Such separate disability ratings are known as staged ratings. See Fenderson, 12 Vet.App.
at 126 (noting that staged ratings are assigned at the time an initial disability rating is assigned).
Section 3.343(a) of Title 38, Code of Federal Regulations, provides: "Total disability ratings, when
warranted by the severity of the condition and not granted purely because of hospital, surgical, or
home treatment, or individual unemployability[,] will not be reduced, in the absence of clear error,
without examination showing material improvement in physical or mental condition." The Court
is asked to determine whether § 3.343(a) applies to staged ratings. This is a question of law that the
Court considers de novo. See 38 U.S.C. § 7261(a)(1); see also Smith v. Gober, 14 Vet.App. 227, 230
(2000).
          Although Mr. Reizenstein is correct that staged ratings have only been in existence since the
Court's 1999 decision in Fenderson, some version of what became § 3.343(a) has been in existence
since 1934. Compare Veteran's Regulation No. 3(a), Instr. 3, Para. 5 (Mar. 27, 1934) with 38 C.F.R.
§ 3.343 (1961) and 38 C.F.R. § 3.343(a) (2008). From that lengthy history, the Court is able to




                                                   6
discern the purpose behind § 3.343(a) and determine if that purpose is furthered by the application
of that regulation to staged ratings.
       The regulatory history provided by the Secretary indicates that Congress's purpose in enacting
the Independent Offices Appropriation Act of 1935, which gave rise to Instruction Number 3 and
Paragraph 5 thereof, was to restore veterans' disability ratings that had been severed under prior
legislation. See Pub. L. No. 73-141, Title III, §§ 26 et seq. (1934) ("Where service connection . . .
was . . . established . . . and such connection has been severed through the application of, or
regulations or instructions promulgated under Public Law Number 2, Seventy-third Congress, service
connection is hereby reestablished."); see also VA Gen. Coun. Prec. 3-2003, § 6 (July 16, 2003)
("Public Law 73-141 . . . provided for restoration of service-connected disability awards that had
been severed under prior statutes."). Instruction 3, Paragraph 5 of Veterans Regulation Number 3
provided, in pertinent part:
       5. Continuance of total disability ratings heretofore made.
       Total disability ratings made pursuant to the criteria established under the prior
       general and service pension laws, the War Risk Insurance Act, as amended, or the
       World War Veterans Act, 1924, as amended, for pension or disability compensation
       purposes, when warranted by the severity of the condition, and not granted purely
       because of hospitalization or home treatment, . . . will not be reduced, in the absence
       of clear error, without physical examination showing material improvement in
       physical condition.

(Mar. 27, 1934).
       The Court agrees with the Secretary that the caption and text of this Instruction, which
eventually became § 3.343(a), suggest that it applied only to ratings already in effect. "Heretofore"
means "up until now; until the present; before this" (WEBSTER 'S NEW WORLD DICTIONARY 631 (3d
ed. 1988)), a definition that suggests that the Instruction was relevant only to ratings that had
previously been made and that VA was contemplating reducing prospectively. Further, that the
Instruction applied to ratings assigned under "prior general and service pension laws" leads to the
conclusion that it was applicable to ratings that had been established at some earlier time. Taken as
a whole, the plain language of the Instruction demonstrates that it was intended to protect veterans
who had come to rely on disability ratings, and the compensation attached thereto, already in effect
from arbitrary reductions in those ratings without evidence that their condition had improved. That


                                                 7
the text of § 3.343(a) is, with some small changes, essentially the same as Instruction 3, Paragraph
5, leads to the conclusion that the regulation is intended to serve the same purpose today as the
Instruction did in 1934.3
         Having determined the purpose behind § 3.343(a), the Court must now consider whether that
purpose is furthered by the application of the regulation to staged ratings. As noted above, staged
ratings are a series of separate ratings applied in the first instance for separate periods of time, based
on all the evidence of record. See Fenderson, 12 Vet.App. at 126. By their very nature, staged
ratings are retrospective, meant to properly compensate a claimant for periods of time when his
condition was more or less severe than it is at the time the rating decision is actually made. See
O'Connell v. Nicholson, 21 Vet.App. 89, 93 (2007) ("Because the claims process before the agency
can be lengthy, and because the level of a veteran's disability may fluctuate over time, staged ratings
are a sensible mechanism for allowing the assignment of the most precise disability rating–one that
accounts for the possible dynamic nature of a disability while the claim works its way through the
adjudication process.").
         Here, the Board sought to ensure that Mr. Reizenstein was properly compensated for the
varying severity of his condition during the pendency of his appeal of his initial disability rating by
undertaking a complete review of the evidence to determine the appropriate disability ratings and
the correct effective periods for those ratings. At the time of the Board's March 2006 decision, Mr.
Reizenstein was in receipt of only a 30% disability rating for post-traumatic stress disorder. The


         3
            The Court notes that the Instruction became [Rating and Pension Regulation] 1170 in January 1936, and then
became VA Regulation 1170(A) in April 1955. See Secretary's Supp. Mem. Exh. 2. That regulation was codified in the
Code of Federal Regulations in February 1961, with removal of the portion of the text that read "made pursuant to the
criteria established under the prior general and service pension laws, the W ar Risk Insurance Act, as amended, or the
W orld W ar Veterans Act, 1924, as amended, for pension or disability compensation purposes." The relevant language
of the regulation has remained unchanged since 1961, however, and the current version of § 3.343 reads, in pertinent
part:

§ 3.343 Continuance of total disability ratings.

(a) General. Total disability ratings, when warranted by the severity of the condition and not granted purely because of
hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error,
without examination showing material improvement in physical or mental condition.

38 C.F.R. § 3.343(a) (2008).



                                                           8
Board's decision entitled him to "back pay" for the periods during which the Board determined that
a 50% disability rating and a temporary total disability rating were warranted. His was not a
situation in which he was in receipt of a particular level of compensation for a period of time and
the Board's decision abruptly reduced the amount of compensation he was receiving without warning
or evidence that his condition had improved. In short, Mr. Reizenstein is not a member of the class
of veterans that Congress and VA sought to protect with § 3.343(a) because he had not relied for any
period of time on the compensation provided by the temporary total disability rating.
         In O'Connell, the Court was asked to determine whether 38 C.F.R. § 3.105(e), which pertains
to the notification VA must provide to a veteran regarding a proposed reduction in disability rating,
applied in the context of staged ratings. The Court's reasoning for finding that it did not is equally
persuasive in this case:
         [The appellant] would have us compel VA to first assign the higher disability rating
         and then halt adjudication in order to issue a proposed reduction and provide the
         veteran with 60 days in which to submit additional evidence. Because . . . such
         procedure would not further the underlying purpose of [the regulation at issue], we
         refuse to compel it in the situation at hand.

O'Connell, 21 Vet.App. at 93. The Court explained that the purpose underlying § 3.105(e) was to
ensure that veterans in receipt of a particular disability rating "would be notified in advance that their
benefits would be diminished, thus enabling them to (1) adjust to the diminished expectation and (2)
submit evidence to contest the reduction." Id. (emphasis added). As discussed above, the Court has
determined that § 3.343(a) serves a similar purpose: to prevent the arbitrary reduction of
compensation paid to veterans who have come to rely on a particular level of benefits. Requiring
VA to "halt adjudication" after assigning a temporary total disability rating as part of a staged rating
to obtain a new medical examination would discourage the use by VA of staged ratings that include
a period of temporary total disability and would often result in compensation being paid to a claimant
at a higher level than he might otherwise be entitled to for a period of time.4


         4
           For example, Mr. Reizenstein would have the Court reinstate his temporary total disability rating from May
6, 1999, and order the Board to provide a medical examination to determine the current level of impairment caused by
his post-traumatic stress disorder. However, it appears likely, based upon the May 2004 medical examination, that Mr.
Reizenstein is no longer totally disabled by his condition. If the Court were to grant the relief he seeks, it is possible that
he would be overcompensated at a 100% rating for as many as 9 years.

                                                              9
         Because staged ratings, such as those the Board assigned in this case, are retrospective in
nature, and because § 3.343(a) is a regulation that contemplates prospective action, applying § 3.343
to staged ratings "would be imposing unnecessary procedure in a situation where such procedure is
unwarranted." Id. Accordingly, the Court holds that § 3.343(a) is not applicable to staged ratings.
                                         B. Reasons or Bases
         Mr. Reizenstein's remaining arguments pertain to the Board's statement of reasons or bases
for its decision. He argues that the Board did not adequately explain its reasons for denying
entitlement to (1) an initial disability rating in excess of 30% for the period of November 7, 1996,
to December 1, 1996; (2) a disability rating in excess of 50% for the period of December 2, 1996,
to March 21, 1998; (3) a disability rating in excess of 30% for the period beginning May 6, 1999;
and (4) an effective date earlier than March 22, 1998, for a temporary total disability rating. The
Court disagrees.
         In rendering its decision, the Board is required to provide a written statement of the reasons
or bases for its "findings and conclusions[] on all material issues of fact and law presented on the
record." 38 U.S.C. § 7104(d)(1). The statement must be adequate to enable a claimant to understand
the precise basis for the Board's decision, as well as to facilitate review in this Court. See Gilbert v.
Derwinski, 1 Vet.App. 49, 57 (1990). To comply with this requirement, the Board must analyze the
credibility and probative value of the evidence, account for the evidence that it finds to be persuasive
or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the
claimant. See Caluza v. Brown, 7 Vet.App. 498, 506 (1995). The Board may commit remandable
error when it fails to provide an adequate statement of its reasons or bases. See Gilbert, 1 Vet.App.
at 57.
         The Board thoroughly outlined the rating schedule for post-traumatic stress disorder and
recounted the evidence of record. With respect to the initial disability rating of 30%, assigned for
the period of November 7, 1996, to December 1, 1996, the Board determined that the evidence did
not support a finding of "considerable" industrial impairment as a result of post-traumatic stress
disorder symptomatology, finding that the treatment records mainly concerned difficulties due to "his
participation in a criminal trial, pressures at work, and a recent breakup with a girlfriend." R. at 14.
Accordingly, the Board found that he was not entitled to a disability rating in excess of 30% based


                                                   10
on "manifestations of [post-traumatic stress disorder]." Id. This statement demonstrates that the
Board found that Mr. Reizenstien's symptoms of post-traumatic stress disorder were not severe
enough during this time period to warrant a higher disability rating for that condition. This
distinction is further demonstrated by the Board's determination that the evidence concerning the
time period between December 2, 1996, and March 22, 1998, warranted a higher disability rating
because Mr. Reizenstein had "complained of symptomatology related to [post-traumatic stress
disorder]." Id.
        Regarding the 50% disability rating assigned for this period, the Board determined that there
was no evidence that Mr. Reizenstein had "illogical, obscure and irrelevant speech, unprovoked
irritability with periods of violence, or spatial disorientation," as required to substantiate a disability
rating of 70%. R. at 15; see also 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. The Board relied
on three medical examinations that found he did not have thoughts of suicide, was appropriately
groomed, and did not engage in "obsessional rituals that interfered with daily routine activities." R.
at 15. In addition, the Board found that Mr. Reizenstein's employment status had "returned to the
status quo." Id.. The Board therefore found that a disability rating in excess of 50% was not
warranted.
        As of May 6, 1999, the Board determined that Mr. Reizenstein was not entitled to a disability
rating in excess of 30%. The Board found that the severity of his post-traumatic stress disorder
symptomatology had abated, in that various treatment records indicated that he did not have suicidal
or homicidal ideation; he was generally well-groomed; he did not evidence any impaired judgment
or memory problems; he did not have circumstantial, circumlocutory, or stereotyped speech, nor
impaired abstract thinking, all of which are symptoms that could warrant a disability rating higher
than 30%. R. at 15-16; see 38 C.F.R. § 4.130, DC 9411. The Board relied heavily on the May 2004
examination because it was conducted by the same examiner who had conducted a December 1996
examination, and found it "particularly helpful" in assigning staged ratings. R. at 16. The Board
noted that the May 2004 examiner found no occupational impairment and less intense
symptomatology overall. Id. The Board also noted that the examiner stated that Mr. Reizenstein's
impairment as a result of post-traumatic stress disorder tended to be social impairment, but that he
was in a relationship at the time of the exam and that he had been able to successfully maintain work


                                                    11
relationships. Id. The Board concluded that the evidence did not illustrate that Mr. Reizenstein's
manifestations of post-traumatic stress disorder fit the symptomatology provided in the rating
schedule for a 50% disability rating and therefore denied a rating in excess of 30% from May 6,
1999. R. at 17.
        In light of this discussion, the Court concludes that the Board's statement of reasons or bases
for its determinations that Mr. Reizenstein was not entitled to an initial disability rating in excess of
30% for the period of November 7, 1996, to December 1, 1996, nor to a disability rating in excess
of 50% for the period of December 2, 1996, to March 21, 1998, nor to a disability rating in excess
of 30% for the period beginning May 6, 1999, is adequate. See Gilbert, 1 Vet.App. at 57.
        The Court finds Mr. Reizenstein's argument with respect to the effective date of his
temporary total disability rating to be unpersuasive. He contends that the evidence on which the
Board relied in granting a temporary total disability rating as of March 22, 1998, correctly supports
an effective date for that rating of March 22, 1997. He bases his argument on the March 1998
hospital discharge report that states that his Global Assessment of Functioning score was "currently
31, highest is 41." R. at 134. He argues that this statement indicates that his highest score in the past
year was 41, which warrants a 100% disability rating effective one year earlier than the date of his
admission to the hospital. However, the plain reading of that statement does not support his
argument. Further, as the Board explained in its decision, it based its assignment of a temporary total
disability rating on Mr. Reizenstein's admission to the hospital on March 22, 1998, for alcohol
detoxification, and noted that it was then that his Global Assessment of Functioning score had
become "more severe." R. at 15. The Board noted that the hospital discharge reported revealed a
primary diagnosis of alcohol dependence, but gave Mr. Reizenstein the benefit of the doubt, based
on the May 2004 examination, that his score of 31 at the time of his hospitalization was related to
his post-traumatic stress disorder. Id. The Court concludes that the Board provided adequate
reasons or bases for assigning March 22, 1998, as the effective date for a temporary total disability
rating. See Gilbert, 1 Vet.App. at 57. Accordingly, the Court will affirm the March 2006 Board
decision.




                                                   12
                            III. CONCLUSION
In consideration of the foregoing, the March 7, 2006, Board decision is AFFIRMED.




                                      13